 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                            No. 2:18-cv-3099 MCE DB P
12                         Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    PREETRANJAN SAHOTA, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendants violated his Eighth Amendment

19   rights when they used excessive force and when they disregarded his serious medical needs. In

20   addition, plaintiff alleges a violation of the Americans with Disabilities Act (“ADA”) and the

21   Rehabilitation Act (“RA”). Before the court are: (1) the motion of defendants Advincula, Cross,

22   Porter, and Vela to dismiss plaintiff’s Eighth Amendment excessive force claim on the grounds

23   that it is barred by Heck v. Humphrey; and (2) plaintiff’s motion for discovery. For the reasons

24   set forth below, this court will recommend the motion to dismiss be denied and will deny

25   plaintiff’s motion.

26                                             BACKGROUND

27          This case is proceeding on plaintiff’s original complaint filed here on November 30, 2018.

28   (ECF No. 1.) On screening, this court found the following:
                                                       1
 1          1. Plaintiff claimed that defendants Sahota, Uddin, and Buckman knew plaintiff had

 2   mobility problems but refused to provide him with housing accommodations or mobility

 3   assistance devices. This court found these allegations stated cognizable claims for deliberate

 4   indifference to plaintiff’s serious medical needs in violation of the Eighth Amendment.

 5          2. Plaintiff claimed defendants Vela, Cross, Porter, and Advincula used excessive force

 6   when they forced plaintiff to the ground, struck him in the face, and forced his left arm behind his

 7   back. This court found these allegations sufficient to state a cognizable Eighth Amendment claim

 8   against these four defendants.

 9          3. Plaintiff claimed that California State Prison-Sacramento (“CSP-Sac”) did not provide

10   housing that was appropriate for plaintiff’s disabilities. This court found plaintiff stated a

11   cognizable claim against defendant CSP-Sac under the ADA and the RA.

12          4. With respect to plaintiff’s allegations against numerous other defendants, this court

13   found plaintiff failed to state cognizable claims against them.

14   (Jan. 22, 2019 Order and Findings and Recos. (ECF No. 10).)

15          Plaintiff chose to proceed on the claims found cognizable by this court and dismiss his

16   remaining claims. (ECF No. 16.) On April 4, 2019, those remaining claims were dismissed from

17   this action. (ECF No. 24.)

18          On October 11, 2019, defendants Advincula, Vela, Cross, and Porter filed the present

19   motion to dismiss. (ECF No. 38.) This court granted the request of the non-moving defendants

20   to delay filing an answer until the motion to dismiss is resolved. (ECF No. 41.) Plaintiff filed an
21   opposition to the motion to dismiss and exhibits. (ECF Nos. 46, 53.) Defendants filed a reply.

22   (ECF No. 56.)

23          On January 30, 2020, plaintiff filed a motion for discovery. (ECF No. 54.)

24                                         MOTION TO DISMISS

25          The moving defendants argue that plaintiff’s claim that they used excessive force is barred

26   from this § 1983 action by Heck v. Humphrey, 512 U.S. 477 (1994). Defendants contend that
27   plaintiff was found guilty of a rules violation, battery on a peace officer, for the incident and that

28   ////
                                                         2
 1   he must receive a favorable termination of that rules violation through a habeas corpus

 2   proceeding before he may seek damages regarding their conduct.

 3   I. Legal Standards

 4          A. Standard of Review on Motion to Dismiss

 5          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for motions to dismiss for

 6   “failure to state a claim upon which relief can be granted.” “To survive a motion to dismiss, a

 7   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 8   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v.

 9   Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

10   factual content that allows the court to draw the reasonable inference that the defendant is liable

11   for the misconduct alleged.” Id. The court must accept as true the allegations of the complaint,

12   Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S. 738, 740 (1976), and construe the pleading

13   in the light most favorable to plaintiff, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

14          A motion to dismiss for failure to state a claim should not be granted unless it appears

15   beyond doubt that the plaintiff can prove no set of facts in support of his claims which would

16   entitle him to relief. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984) (citing Conley v.

17   Gibson, 355 U.S. 41, 45-46 (1957)). In ruling on a motion to dismiss pursuant to Rule 12(b)(6),

18   the court “may ‘generally consider only allegations contained in the pleadings, exhibits attached

19   to the complaint, and matters properly subject to judicial notice.’” Outdoor Media Grp., Inc. v.

20   City of Beaumont, 506 F.3d 895, 899 (9th Cir. 2007) (citing Swartz v. KPMG LLP, 476 F.3d
21   756, 763 (9th Cir. 2007)).

22          B. Legal Standards for Heck Bar

23          In Heck v. Humphrey, the Supreme Court held that “habeas corpus is the exclusive

24   remedy for a state prisoner who challenges the fact or duration of his confinement and seeks

25   immediate or speedier release, even though such a claim may come within the literal terms of §

26   1983.” Heck, 512 U.S. at 481. A plaintiff cannot maintain a § 1983 action to recover damages
27   for “harm caused by actions whose unlawfulness would render [his] conviction or sentence

28   invalid” when his sentence and conviction have not previously been reversed, expunged, declared
                                                         3
 1   invalid, or called into question upon issuance of a writ of habeas corpus by a federal court. Id. at

 2   486–87. The Supreme Court has extended this holding to civil-rights actions in which the

 3   plaintiff seeks declaratory or injunctive relief as well as damages. Edwards v. Balisok, 520 U.S.

 4   641, 648 (1997).

 5          In Smith v. City of Hemet, the Ninth Circuit reiterated: “[I]f a criminal conviction arising

 6   out of the same facts stands and is fundamentally inconsistent with the unlawful behavior for

 7   which section 1983 damages are sought, the 1983 action must be dismissed.” 394 F.3d 689, 695

 8   (9th Cir. 2005) (quotation omitted). “Consequently, ‘the relevant question is whether success in a

 9   subsequent § 1983 suit would necessarily imply or demonstrate the invalidity of the earlier

10   conviction or sentence.’” Beets v. County of Los Angeles, 669 F.3d 1038, 1042 (9th Cir. 2012)

11   (quoting Heck, 512 U.S. at 487).

12          In 2016, an en banc panel of the Ninth Circuit clarified the scope of habeas actions under

13   Heck. In Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016), the court held that where success on

14   the merits of a prisoner’s claim would not necessarily impact the fact or duration of his

15   confinement, the claim would not fall within “the core of habeas corpus,” and therefore is not

16   appropriate in a habeas action. Nettles, 830 F.3d at 934-35. Thus, habeas jurisdiction is only

17   established where the form of relief sought would necessarily accelerate the prisoner’s release

18   from prison, terminate his custody, or reduce his level of custody. See Skinner v. Switzer, 562

19   U.S. 521, 533-37 (2011).

20   II. Undisputed Facts
21          Plaintiff initially served a 14-year determinate sentence starting on May 17, 1994. When

22   he completed that sentence on September 7, 2008, he began the current indeterminate sentence of

23   25 years to life. (Sentence Calculation Worksheets (ECF No. 38-2 at 33-39).1) California

24   inmates serving indeterminate sentences are given a minimum eligible parole date (“MEPD”),

25   1
      Defendants request the court take judicial notice of the California Department of Corrections
26   and Rehabilitation’s (“CDCR”) worksheets for determining plaintiff’s sentence. (See ECF No.
     38-2.) Plaintiff does not appear to object to that request. This court may take judicial notice of
27   undisputed matters of public record. See Fed. R. Evid. 201(b); Harris v. County of Orange, 682
     F.3d 1126, 1131-32 (9th Cir. 2012). Therefore, defendants’ request is granted.
28
                                                        4
 1   which determines the date for the prisoner’s first parole hearing. Cal. Code Regs., tit. 15 § 2304;

 2   Cal. Penal Code § 3041. According to calculations made on September 17, 2019, plaintiff’s

 3   MEPD was August 11, 2030. (ECF No. 38-2 at 33.)

 4          Plaintiff received a rules violation report (“RVR”) for the June 2018 incident, which he

 5   claims involved excessive force.2 He was charged with battery on a peace officer, a violation of

 6   Cal. Code Regs. tit. 15, § 3005(d). At an RVR hearing held in late 2018, plaintiff was found

 7   guilty. (ECF No. 38-2 at 26.) He was assessed a 360-day loss of good conduct credits. (Id.)

 8   III. Analysis

 9          The Heck analysis requires this court to consider two questions. First, are the facts

10   underlying plaintiff’s excessive force claim so intertwined with the facts underlying plaintiff’s

11   disciplinary conviction that resolution of the excessive force claim would necessitate reversal of

12   the disciplinary conviction? Second, if plaintiff’s disciplinary conviction is reversed and his good

13   time credits are restored, would that necessarily affect his sentence? If both questions are

14   answered in the affirmative, then Heck should bar plaintiff from proceeding with his excessive

15   force claim in this § 1983 action.

16          This court need not reach the first question because it finds the second question

17   dispositive. That second question asks whether the restoration of good-time credits would

18   necessarily affect plaintiff’s sentence. The facts establish that plaintiff is serving an

19   indeterminate sentence and does not have a parole date. According to records provided by

20   defendants, plaintiff’s MEPD was affected by the loss of good-time credits from the RVR at issue
21   here. (See ECF No. 38-2 at 33-34.)

22   ////

23

24   2
      Defendants also request the court take judicial notice of the prison records of the RVR
     proceedings. While this court will not take judicial notice of the factual allegations described in
25   the RVR which are subject to reasonable dispute, the court will take judicial notice of the (1)
26   charge that was brought against plaintiff (battery on a peace officer), (2) fact that plaintiff was
     found guilty, (3) identity of the victim, Officer Burke, and (4) resulting punishment, a 360-day
27   good-time credit loss. See Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001)
     (although the court can take judicial notice of undisputed matters of public record, the court
28   cannot take judicial notice of disputed facts stated in public records).
                                                         5
 1          The restoration of these good conduct credits could advance plaintiff’s MEPD. Cal. Code

 2   Regs. tit.15, § 3043.2. Even assuming that restoration would unquestionably advance the MEPD,

 3   “an earlier MEPD/initial parole hearing does not bear upon a state parole board’s determination

 4   as to whether an inmate is suitable to be released on parole.” Roberts v. Warden, No. EDCV 17-

 5   62 CJC(JC), 2017 WL 5956666, at *1 (C.D. Cal. Nov. 8, 2017), rep. and reco. adopted, 2017 WL

 6   5905507 (C.D. Cal. Nov. 30, 2017). Thus, the fact that plaintiff may have a parole hearing

 7   sooner does not “necessarily” mean he will receive an earlier release on parole.

 8          The court in Roberts noted that other district courts have similarly found that the

 9   “potential for an earlier MEPD is not sufficient to confer habeas jurisdiction.” Roberts, 2017 WL

10   5956666, at *5 (collecting cases); see also Burton v. Foulk, No. 2:13-cv-2123 JAM DB P, 2019

11   WL 4673565, at *5 (E.D. Cal. Sept. 25, 2019) (same; citing Roberts), rep. and reco. adopted,

12   2019 WL 6008592 (E.D. Cal. Nov. 14, 2019); Burton v. Adams, No. 1:09-cv-0354 JLT HC, 2010

13   WL 703182, at *6-7 (E.D. Cal. Feb. 25, 2010) (also finding no habeas jurisdiction; explaining:

14   “[A]ny credits earned on his indeterminate life sentences can only affect the ultimate

15   establishment of a MEPD; they can have no real impact on the actual sentence eventually set for

16   petitioner or on his eventual release date on parole, should that time ever come.”), aff’d, 415 F.

17   App’x 816 (9th Cir. 2011).

18          Defendants cite no authority to the contrary. They simply state that the loss of good-time

19   credits “increased [plaintiff’s] underlying prison sentence by 360 days” and restoration of those

20   credits would “necessarily” result in a reduced sentence. (ECF No. 38-1 at 7, 8.) Defendants’
21   first statement is simply incorrect. The loss of credits did not increase plaintiff’s sentence. His

22   sentence remains 25-years to life. Rather, the loss of credits changed plaintiff’s MEPD.

23          Defendants’ second statement is wrong as well. As described above, while the restoration

24   of good-time credits could result in a reduced sentence because plaintiff would receive earlier

25   parole consideration, it will not necessarily result in an earlier release date. Therefore, under

26   Nettles, plaintiff’s excessive force claim does not fall within the “core of habeas” and he is not
27   barred by Heck from proceeding with it in this § 1983 action.

28   ////
                                                        6
 1                                                MOTION FOR DISCOVERY

 2             Plaintiff seeks the court’s permission to conduct discovery regarding the merits of his

 3   Eighth Amendment excessive force claim in order to oppose defendants’ current motion to

 4   dismiss. As indicated above, the Heck analysis does not require an evaluation of the merits of

 5   plaintiff’s excessive force claim. Moreover, discovery is not appropriate at this time. A motion

 6   to dismiss must be decided on the allegations of the complaint. Outdoor Media Grp., 506 F.3d at

 7   899. After defendants have answered the complaint, the parties will have the opportunity to

 8   conduct discovery.

 9             For the foregoing reasons, IT IS HEREBY ORDERED that plaintiff’s motion for

10   discovery (ECF No. 54) is denied.

11             Further, IT IS RECOMMENDED that defendants’ motion to dismiss (ECF No. 38) be

12   denied.

13             These findings and recommendations will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

15   after being served with these findings and recommendations, either party may file written

16   objections with the court. The document should be captioned “Objections to Magistrate Judge's

17   Findings and Recommendations.” The parties are advised that failure to file objections within the

18   specified time may result in waiver of the right to appeal the district court’s order. Martinez v.

19   Ylst, 951 F.2d 1153 (9th Cir. 1991).

20   Dated: February 14, 2020
21

22

23   DLB:9
     DLB1/prisoner-civil rights/lear3099.mtd fr
24

25

26
27

28
                                                            7
